 



Exhibit 10.2
AMENDMENT NO. 1 TO BLOCK SPACE AGREEMENT
     THIS AMENDMENT NO. 1 TO BLOCK SPACE AGREEMENT (this “Agreement”), dated as
of July 30, 2007, is between Polar Air Cargo Worldwide, Inc., a Delaware
corporation (the “Company”), and DHL Network Operations (USA), Inc., an Ohio
corporation (“DHL”) (each a “Party and together, the “Parties”).
     WHEREAS, the Company, desires to amend a term in the Block Space Agreement
(“BSA”) dated as of June 28, 2007 between the Company and DHL, as hereinafter
set forth.
     NOW THEREFORE, the parties agree as follows:
1. AMENDMENT OF BLOCK SPACE AGREEMENT. The Block Space Agreement amended as
follows: In the first sentence of Section 5.1 of the Block Space Agreement, the
phrase “July 31, 2007” is hereby deleted in its entirely and replaced with
“September 7, 2007”.
2. GENERAL. The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, operate as a waiver or amendment of
any right, power or remedy of the Company, or DHL, nor constitute a waiver or
amendment of any other provision of the Block Space Agreement, Amended Block
Space Agreement or for any other purpose, except as expressly set forth herein.
This Agreement and the Block Space Agreement constitute the entire understanding
of the parties with respect to the subject matter hereof and thereof and
supersede all prior and current understandings and agreements, whether written
or oral, with respect to such subject matter. The headings in this Agreement are
for convenience of reference only and shall not alter, limit or otherwise affect
the meaning hereof. This Agreement may be executed in any number of
counterparts, which together shall constitute one instrument, and shall bind and
inure to the benefit of the parties and their respective successors and
permitted assigns. This Agreement shall be governed by and construed in
accordance with the laws of The State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Block Space Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first written above.

            DHL NETWORK OPERATIONS (USA). INC.
      By:        /s/ Jon E. Olin         Name:   Jon E. Olin        Title:  
EVP, General Counsel and Secretary        POLAR AIR CARGO WORLDWIDE, INC.
      By:        /s/ William J. Flynn         Name:   William J. Flynn       
Title:   President and Chief Executive Officer   

 